United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-3144
                        ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                                  William Wasmer,

                      lllllllllllllllllllllDefendant - Appellant.
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                            Submitted: April 13, 2022
                              Filed: August 8, 2022
                                  [Unpublished]
                                  ____________

Before COLLOTON, MELLOY, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

      William Wasmer pleaded guilty to unlawful possession of a firearm as a
previously convicted felon. The district court* sentenced Wasmer to fifty-seven

      *
       The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri, adopting the second report and recommendation of the
months’ imprisonment. On appeal, Wasmer challenges a ruling of the district court
to reopen a hearing on his motion to suppress evidence. We conclude that there was
no error, and therefore affirm the judgment.

       In May 2019, officers saw Wasmer driving a truck without a front license plate
and with a rear license plate registered to a different vehicle. The officers decided to
stop Wasmer for a traffic violation, circled the block, and found the truck parked
outside a store. They located Wasmer inside the store and asked him to come outside
to speak with them. Outside the store, the officers handcuffed Wasmer and asked him
for identifying information. Wasmer identified himself and told the officers that he
was carrying a firearm. The officers took Wasmer’s gun and ran a computerized
check on his identification. The check revealed that Wasmer’s driver’s license was
suspended, so the officers arrested him for driving with a suspended license.

       After authorities reviewed Wasmer’s criminal history, a grand jury charged
Wasmer with unlawful possession of a firearm as a felon. See 18 U.S.C.
§§ 922(g)(1), 924(a)(2). Wasmer moved to suppress the firearm as the fruit of an
unreasonable seizure under the Fourth Amendment. He argued that the officers
unreasonably seized him when they placed him in handcuffs outside the store without
reasonable suspicion that he was armed, dangerous, or attempting to flee. After an
evidentiary hearing, a magistrate judge concluded that the seizure was unlawful, but
that the firearm should not be suppressed. The judge determined that the officers
would have found the gun incident to Wasmer’s arrest for driving with a suspended
license, so the evidence was admissible under the inevitable discovery doctrine. See
Nix v. Williams, 467 U.S. 431 (1984).




Honorable Sarah W. Hays, United States Magistrate Judge for the Western District
of Missouri.

                                          -2-
       Wasmer objected to the magistrate judge’s report and recommendation. He
argued that the officers would not have arrested him for driving with a suspended
license alone, so the firearm would not have been discovered without the unlawful
seizure. The district court did not resolve the matter, but directed the magistrate
judge to make supplemental findings of fact on the issue, with or without a reopened
evidentiary hearing. The magistrate judge conducted a second, limited evidentiary
hearing and concluded that it was more likely than not that the officers would have
arrested Wasmer for driving with a suspended license even if they had been unaware
of the firearm. The magistrate judge again recommended that Wasmer’s motion to
suppress be denied.

      The district court adopted the magistrate judge’s second report and
recommendation and denied the motion to suppress. Wasmer asked the court to
reconsider the denial, arguing that the magistrate judge erred by conducting a second
evidentiary hearing. The court denied Wasmer’s motion to reconsider. Wasmer
entered a conditional guilty plea, reserving the right to challenge the denial of his
motion to suppress. See Fed. R. Crim. P. 11(a)(2).

      On appeal, Wasmer argues that the district court erred by permitting the
magistrate judge to conduct a second evidentiary hearing. He contends that the
government should not have been allowed to introduce additional evidence that was
available during the first hearing. We review the decision to reopen a suppression
hearing for abuse of discretion. United States v. Hayden, 759 F.3d 842, 845 (8th Cir.
2014).

      A district court’s review of a report and recommendation on a motion to
suppress is governed by 28 U.S.C. § 636(b)(1). Section 636(b)(1) permits the court
to “accept, reject, or modify, in whole or in part, the findings or recommendations
made by the magistrate judge,” and allows the court to “receive further evidence or
recommit the matter to the magistrate judge with instructions.” Under § 636(b)(1),

                                         -3-
“the district court has discretion to receive new evidence without any special
justification while conducting de novo review of a magistrate judge’s report and
recommendation.” Hayden, 759 F.3d at 846. The magistrate judge likewise may
receive new evidence without any special justification before presenting her final
report and recommendation to the district court. Id.

       In conducting its de novo review, the district court could have held its own
evidentiary hearing to determine whether the officers would have arrested Wasmer
based solely on his driving with a suspended license. The court also could have
recommitted the matter to the magistrate judge with instructions to reopen the
suppression hearing for additional testimony on the issue. The magistrate judge could
have elected to hold an evidentiary hearing—without any special justification or
prompting by the district court—before presenting her second report and
recommendation. It follows a fortiori that the district court did not abuse its
discretion by expressly permitting the magistrate judge to decide whether to reopen
the suppression hearing on remand or by accepting the decision to reopen the hearing
without any special justification.

      The judgment of the district court is affirmed.
                     ______________________________




                                         -4-